Citation Nr: 0024315	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to October 
1996.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his right ear hearing loss.  

In the April 1999 substantive appeal (Form 9), the veteran 
requested a travel Board hearing.  In September 1999 
correspondence, he clarified that he desired a 
videoconference hearing before the Board.  A videoconference 
hearing was scheduled in March 2000, but the veteran failed 
to report.  In view of the foregoing, the Board is satisfied 
that the veteran's videoconference hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (1999).

Finally, the Board notes that it appears the veteran may wish 
to raise the issue of entitlement to service connection for 
chronic ear infections.  As this claim has not been 
adjudicated by the RO, and as it is not inextricably 
intertwined with the issue certified on appeal at this time, 
it is referred back to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran currently has an average pure tone threshold 
of 43.75 decibels in the right ear, with speech 
discrimination of 100 percent.

3.  The veteran currently has Level I hearing in his right 
ear. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100 
(Prior and subsequent to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1996 audiological examination in service revealed 
auditory thresholds at frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 45, 40, 30, 40 and 55 decibels, respectively, 
in the right ear, and 0, 0, 0, 10 and 10 decibels, 
respectively, in the left ear.

The veteran filed a claim of entitlement to service 
connection for hearing loss in November 1997.

During a January 1998 VA audiological examination, the 
veteran gave a history of acoustic trauma from noise 
associated with artillery fire and jet engines in service, 
and reported right ear hearing loss.  Auditory thresholds at 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 45, 
40, 40, 40 and 55 decibels, respectively, in the right ear, 
and 5, 10, 10, 15 and 5 decibels, respectively, in the left 
ear.  Average decibel loss was 43.75 in the right ear.  
Speech recognition was 100 percent in the right ear.  The 
final assessment was mild conductive hearing loss in the 
right ear, and hearing within normal limits in the left ear.

Based on this evidence, a July 1998 rating decision granted 
service connection for right ear hearing loss, and assigned a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement (NOD) with this noncompensable rating in 
February 1999, and submitted a substantive appeal (Form 9) in 
April 1999, perfecting his appeal. 

The RO continued the noncompensable evaluation of the 
veteran's service-connected right ear hearing loss in 
November 1999.

Analysis

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has had 
an opportunity to review the veteran's claim under the 
amended regulations, and the veteran has been advised of the 
changes.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86. 

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the nonservice-
connected disabilities as if both disabilities were service-
connected only if there is total deafness in both ears.  38 
U.S.C.A. 1160; 38 C.F.R. 3.383(a) (1999).  Otherwise, the 
nonservice-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the veteran's nonservice-connected left 
ear will be considered to be at Level I.  38 C.F.R. 4.85(f).

The record shows that entitlement to service connection for 
right ear hearing loss was established in a July 1998 rating 
decision.  A noncompensable evaluation was assigned for this 
disability, which remains in effect.  As indicated above, the 
evidence of record includes a January 1998 VA audiometric 
evaluation.

The Board finds that entitlement to an initial compensable 
evaluation for right ear hearing loss is not warranted under 
either the old or new regulations.  The Board has considered 
the veteran's arguments regarding the severity of his right 
ear hearing loss.  However, the evidence clearly weighs 
against the assignment of a compensable evaluation in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The January 1998 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 43.75 in the 
right ear, with speech discrimination of 100 percent.  
Applying these values to the rating schedule under both the 
new or old regulation results in a numeric designation of 
Level I hearing in the right ear.  As noted above, because 
service connection is not in effect for left ear hearing 
loss, left ear hearing must be considered to be at Level I 
for rating purposes.  See 38 C.F.R. 4.85(f).  Under 
Diagnostic Code 6100, a noncompensable evaluation is assigned 
where hearing is at Level I in both ears.  Therefore, the 
objective clinical evidence of record does not support a 
compensable schedular evaluation for hearing loss in the 
right ear.  38 C.F.R. 4.85-4.87, Diagnostic Code 6100 (1999); 
38 C.F.R. 4.85- 4.87, Diagnostic Code 6100 (1999).  The Board 
has also considered the provisions of 38 C.F.R. § 4.85(g) 
and, as noted above, 38 C.F.R. § 4.86, but the results of the 
January 1998 VA examination clearly show that these 
provisions are not applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for right ear hearing loss.  
38 C.F.R. § 3.102 (1999).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's right ear hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected disability 
during the appeal period that would suggest a higher rating 
was warranted.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.





ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

